       Case 1:18-cv-01196-AJN-KHP Document 97 Filed 05/13/19 Page 1 of 1


                           CLARK GULDIN
                                       ATTORNEYS AT LAW

pskolnik@clarkguldin.com
Reply to: MONTCLAIR
Direct Dial: (973) 707-5346
Direct Fax: (973) 707-7631

May 13, 2019

VIA ELECTRONIC FILING

Honorable Katharine H.Parker, U.S.M.J.
U.S. District Court
500 Pearl Street, Room 750
New York, NY 10007

Re: Christian Charles v. Jerry Seinfeld et al.;
    Civil Action No.1:18-cv-01196(AJN-KHP)

Dear Judge Parker:

I represent plaintiff Christian Charles, but write with the consent of counsel for
defendants to request further adjournment of the case management conference
currently scheduled for May 22, 2019. Because Defendants' Motion To Dismiss the
Second Amended Complaint remains pending, the parties jointly request that the case
management conference be further adjourned, and re-scheduled once the Motion To
Dismiss has been ruled upon by Judge Nathan.

In the alternative, in the event the Court requires a date for the conference to be placed
on the calendar, the parties jointly request an adjournment of not less than three weeks,
and that discovery be stayed until the motion to dismiss is decided.

Respectfully submitted,


s/s Peter L. Skolnik, Esq.
Peter L. Skolnik(PLS 4876)
Attorneyfor Christian Charles

cc:     Orin Snyder, Esq.(via ECF)
        Hon. Alison J. Nathan, U.S.D.J.(via ECF)




00068038 -
             20 Church Street, Suite 15, Montclair, NJ 07042 • T: 973.707.5346 F: 973.707.7631
                  242 West 36th Street, 9th Floor, New York, NY 10018 • T: 646.720.0433
                                          www.clarkguldin.corn
